              Case 1:17-cr-00415-PAC Document 73
                                              72 Filed 01/27/21
                                                       01/11/21 Page 1 of 1




                                                                    January 11, 2021

Via ECF                                                      1/27/2021
                                                             Ms. Dawn Cardi is re-appointed as
Hon. Paul A. Crotty                                          CJA counsel. SO ORDERED.
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                       Re: United States v. Karilie Herrera, 17 Cr. 415 (PAC)

Your Honor:

       As Your Honor is aware, I represented Karilie Herrera in the above-referenced matter, having
been appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A. Ms.
Herrera was sentenced by the Court on November 21, 2019 to a term of 120 months.

        Ms. Herrera is currently in state custody completing her previously imposed state sentence. She
is due to be released from state custody in early February and sent to FCI Danbury. Ms. Herrera has
asked if I can assist her in filing a motion for compassionate release.

        Thus, I write to respectfully request that I be re-appointed so that I may submit a CJA voucher
for the work that will be performed in connection with Ms. Herrera’s potential submissions to the Court
for compassionate release pursuant to 18 U.S.C.§ 3582.

       I thank the Court for its attention to this matter.

                                                             Very truly yours,

                                                                    /s/

                                                             Dawn M. Cardi

cc:    All Parties (via ECF)
